Citation Nr: 0737498	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  06-21 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an August 2005 rating determination by the above 
Regional Office (RO).  In August 2007, the veteran testified 
at a Travel Board hearing in Little Rock, Arkansas before the 
undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran's bilateral pes planus is not productive of 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, or marked inward displacement and severe spasm 
of the tendo Achilles on manipulation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5276 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  


Factual Background and Analysis

In a May 1969 rating action, service connection was granted 
for bilateral pes planus.  The record discloses that this 
disability was the subject of subsequent adjudication by the 
RO between 1976 and 2002.  The veteran is currently assigned 
a 30 percent disability evaluation for bilateral pes planus 
pursuant to 38 C.F.R. § 4.71, DC 5276.  

Under DC 5276 severe acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, that is 
bilateral in nature warrants a 30 percent evaluation, and, if 
unilateral in nature, a 20 percent evaluation is warranted.  
Pronounced acquired flatfoot with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
that is bilateral in nature warrants a 50 percent evaluation 
and, if unilateral in nature, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71, DC 5276 (2007).  

Turning to the evidence of record, the veteran requested a 
higher rating in March 2005.  In support of this claim are VA 
outpatient treatment records dated from March to April 2005 
which show he underwent surgery for an infected left great 
toenail.  There were no specific clinical findings regarding 
the veteran's pes planus.

During VA examination in July 2005, the veteran complained of 
constant arch pain.  On examination the pulses were 3 and 
muscle strength was 4.  Skin color was normal, as was 
temperature, texture and hair growth.  There were no 
hyperkeratotic or focal lesions.  The medial arch was 
flexible and there was a bunion with hallux valgus and early 
contracture of the toes of the left foot.  There was no 
palpable tenderness.  Range of motion from ankle to toe was 
within normal limits, bilaterally.  There was no Achilles 
malalignment, but there was a slight midline bulge with 
weightbearing.  X-rays showed small bunion with hallux valgus 
and bilateral flat calcaneal angle broken, bilaterally.  

The veteran was reexamined in February 2007.  On this 
occasion he complained of cramping arches and pain despite 
the use of arch supports.  He gave a history of employment as 
a plumber indicating that he had to stop working for others 
as he was slowed down because of his feet.  He was planning 
to retire from his own business some time this year.  On 
examination pulse was 3 and there was no evidence of corns or 
calluses.  The skin was normal in color, temperature, 
texture, hair growth and age.  There were no focal lesions 
and muscle strength was 4.  The medial arches were flexible.  
On X-ray there was mild hallux valgus on the right and 
lateral flat calcaneal pitch broken cyma.  On the left there 
was hallux valgus with minimal bunion formation with no skin 
changes over this area clinically.  The lateral was similar 
to the right with a flat calcaneal pitch broken cyma.  There 
was no evidence of painful motion, edema, weakness, 
instability, tenderness, or abnormal weight bearing.  The 
Achilles were straight bilaterally with no pain on 
manipulation.  The examiner noted the effect of the condition 
on the veteran's usual occupation was that his feet were sore 
by the end of the day.  

Considering the applicable criteria in light of the pertinent 
evidence of record, the Board finds that the veteran's pes 
planus does not warrant a higher rating.  Both the medical 
evidence and the veteran's statements reflect that the 
predominant symptom of his service-connected pes planus is 
foot pain.  However, for purposes of evaluating the service-
connected disorder the subjective descriptions must be 
reviewed in light of the objective findings.  In this 
respect, the veteran's recent VA clinical records do not show 
treatment for bilateral pes planus beyond the issuance of 
arch supports.  Moreover, the reports from the 2005 and 2007 
VA examinations do not show pronounced deformity such as 
marked pronation, extreme tenderness, marked inward 
displacement, severe spasms, pain on manipulation, 
accentuated use, swelling on use, or characteristic 
callosities.  Although his feet have a slight midline bulge 
with weightbearing they are not overly deformed.  The balance 
of the evidence fails to demonstrate that the veteran's 
bilateral pes planus is of such severity so as to warrant a 
50 percent evaluation.  

Also for consideration is the extent to which factors such as 
pain on motion, weakened movement, excess fatigability, lost 
endurance, swelling or incoordination, cause functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45 (2007), DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  However, the veteran is 
currently in receipt of a 30 percent rating, which 
contemplates "pain on manipulation and use of the feet."  
Since he does not have objective evidence of weight-bearing 
line over or medial to the great toe or inward bowing of the 
tendo Achillis, it appears that the 30 percent rating is 
justified chiefly on the basis of pain.  Further, there is no 
evidence of swelling, weakness or instability indicative of 
significant functional loss not already included in the 
assigned 30 percent evaluation.  Although the Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
the rating schedule does not require a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Under the rating schedule, a higher rating may be assigned to 
several other foot disabilities, if shown.  These are weak 
foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), 
hammertoe (DC 5282), and malunion or nonunion of the tarsal 
or metatarsal bones (DC 5283).  38 C.F.R. § 4.71a (2007).  
However, the medical evidence does not show that any of these 
conditions have been demonstrated and shown to be a 
manifestation of the service-connected disability and the 
veteran does not claim that any of them are present.

The Board notes that, the veteran was found to have 
significant symptoms associated with hallux valgus in 
addition to symptoms of pes planus.  Service connection for 
bilateral hallux valgus was granted in a rating decision in 
May 2007.  This condition has separate evaluations and 
symptomatology attributed to it may not be considered in 
evaluating his pes planus.  Even if all disability which 
might arguably be attributable to the hallux valgus were 
instead found to be attributable to pes planus, the proper 
rating would still be 30 percent.  See Mittleider v. Brown, 
11 Vet. App. 181 (1998).  

The Board has also considered the veteran's complaints as 
well as testimony provided during his Travel Board hearing in 
August 2007.  He essentially reiterated previously submitted 
information regarding his symptoms and consistent with 
complaints made during VA examinations.  He testified that 
over the years he has lost several jobs because of problems 
with his feet.  He also testified that prosthetics help but 
do not alleviate the pain entirely, which he described as 5 
on a scale of 1 to 10.  He testified that he primarily 
experienced significant cramping and pain 2-3 times a week.  
The veteran also testified that his foot pain, though 
persistent, was somewhat relieved with use of prosthetics and 
arch supports.  But inasmuch as the objective evidence does 
not substantiate his subjective complaints, his testimony 
alone does not suffice to assign a higher rating.  There is 
no means to increase the rating based on the medical evidence 
of record.  See generally, Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the veteran has not identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  There is no 
indication he has ever been hospitalized for treatment of his 
bilateral pes planus since his separation from military 
service, much less on a frequent basis and the recent VA 
examinations are void of any findings of exceptional 
limitation due to flat feet beyond that contemplated by the 
schedule of ratings.  

Although clearly, due to the nature and severity of the 
veteran's service-connected flat feet, interference with his 
employment is foreseeable, the evidence does not reflect that 
the average industrial impairment he suffers from this 
disability is in excess of that contemplated by the assigned 
evaluation, or that application of the schedular criteria is 
otherwise rendered impractical.  In other words, the Board 
finds that the regular schedular standards contemplate the 
symptomatology shown.  Accordingly, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

A preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a letter dated in May 2005, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The letter 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the increased rating claim is being denied, 
any such effective date questions are moot.  The veteran has 
had ample opportunities to meaningfully participate in the 
adjudicative claims process.  Any error or deficiency in this 
regard is harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


